PoffenbaRGBR, Judge,

(dissenting):

Tbe prisoner’s legal right of peremptory challenge having been curtailed and restricted in the selection of the jury, by the elimination of two of the twelve first selected and the substitution of two others, I am unable to concur in the decision. These two were not among the twenty, when he exercised his right to strike off six. If they had been, his striking might have been entirely different. In my opinion, when the two disqualified jurors were removed, the panel should have been filled again to twenty, and the prisoner permitted to strike over again. It is said he was accorded his privilege of peremptory challenge and declined to exercise it as to the two new jurors. He certainly did not have it accorded to him in the manner contemplated and required by the statute. What was offered him may have been just as good, and it may be possible to devise even a better scheme than the statutory one, but I do not think the courts have any power to substitute schemes and devices of their own for those ordained by the legislature.
Whether the prisoner was injured in a practical sense by this denial of legal right, it is impossible to say. It is equally impossible to see that he was not. and a presumption of injury arises from error in a trial.
Judge Robinson concurs in this note and also dissents from the decision.